UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7944



RAPHAEL S. TRICE,

                                            Petitioner - Appellant,

          versus


EDWARD F. REILLY, JR., Chairman; UNITED STATES
PAROLE COMMISSION,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00078-REP)


Submitted:   June 27, 2007                  Decided:   July 19, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raphael S. Trice, Appellant Pro Se. Robert P. McIntosh, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raphael   S.     Trice,   a   federal   prisoner,     appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.        We    have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.           Trice v. Reilly, No. 3:06-cv-00078-REP (E.D.

Va. Nov. 13, 2006).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented     in    the

materials      before    the    court    and     argument   would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         - 2 -